DETAILED ACTION
This Office Action is in response to the application 16/933,729 filed on 07/20/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has submitted a preliminary amendment to canceling claims 1-15, and adding claim 16-35.	
Claims 16-35 have been examined and are pending in this application. Claims 16, 28, and 33 are independent.	
Priority
This application is continuation of application 15/507,683, which is currently patented, US 10,719,633.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 09/30/2020 and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Drawing Objections
The drawings are objected to because they are not informative; Block diagrams and flowcharts, illustrated in figures 1A, 1B, 2 and 3, should include texts describing .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Applicant is reminded that, when changing/editing any figure of the drawing(s), whole set of the drawings, including all figures, requires re-submission. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-14 of U.S. Patent No. 10,719,633.
The scope of the instant claims are anticipated by the reference claims 5-14, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al (“Warren,” US 2010/0213590, filed on 08/26/2010), in view of Vinter (“Vinter” US 2015/0189447, filed on 12/30/2013).
As to claim 16, Warren teaches an apparatus (Warren: pas 0006, 0020, 0044; Fig 1, a circuit package including substrate for implementing a method for tamper proofing structures and protecting sensitive circuit component and data) comprising:
an enclosure (Warren: pas 0003, 0033-0034, 0039; Fig 1, a circuit package including substrate  and a barrier [i.e. enclosure]);
a penetration detection layer that provides an electrical response to a physical penetration attack on a secure region inside the enclosure (Warren: pas 0033, 0039-0041; Fig 1, a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt);  and
an assembly disposed in the secure region, the assembly comprising:
a circuit board (Warren: pas 0020, 0031; Fig 1, a circuit package including a substrate) comprising an electrical circuit, the electrical circuit being coupled to the penetration detection layer to detect the electrical response (Warren: pas 0020, 033, 0025, 0040-0041; Fig 1, a sensitive die which has sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt; a wire bond [i.e. flexibly] connecting the sensitive die to a base substrate); and
Warren does not explicitly teach a spring mount attached to the circuit board to allow movement of the circuit board when contacted during the physical penetration attack, the movement of the circuit board creating or extending a time period between a time that the penetration attack contacts the circuit board and a time that the physical penetration attack disables at least part of the electrical circuit, wherein the electrical circuit performs one or more operations in response to the physical penetration attack during the time period. 
However, in an analogous art, Vinter teaches a spring mount attached to the circuit board to allow movement of the circuit board when contacted during the physical penetration attack, the movement of the circuit board creating or extending a time period between a time that the penetration attack contacts the circuit board (Vinter: pars 0022, 0038, 0057; Fig 1, a circuit arrangement with a mechanical switch/gate mechanism [i.e. spring mount] to connect/disconnect the power supply port during an attack time and managing time delay [i.e. extending time a time period]); and
a time that the physical penetration attack disables at least part of the electrical circuit (Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, during an attack time, disconnect the power supply port by a mechanical switch/gate mechanism [i.e. disabling part of circuit]), wherein the electrical circuit performs one or more operations in response to the physical penetration attack during the time period (Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, disconnect the power supply port by a mechanical switch/gate mechanism by switching the power connection point form one power supply port to another power supply  port [i.e. responsive operation] based on the attack and time delay management policy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vinter with the apparatus of Warren for the benefit of providing a user with a means for a movable wire to cutoff the power supply after detection of an attack for an counter measure and running the circuit an alternative or a second power supply and management of time delay management policy (Vinter: pars 0038; 0049; 0050, 0057-0058).
As to claim 17, Warren and Vinter teaches the apparatus of claim 16, 
Warren further teaches wherein the spring mount comprises a flexible connector with a first end fixed with respect to the circuit board and a second end fixed with respect to the enclosure (Warren: pas 0020, 0033; Fig 1, a wire bond, moving bonding wire, connecting the sensitive die to a base substrate).
As to claim 18, Warren and Vinter teaches the apparatus of claim 17, 
(Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, disconnect the power supply port by a mechanical switch/gate mechanism by switching the power connection point form first power supply port to second power supply port).
As to claim 19, Warren and Vinter teaches the apparatus of claim 18, 
Vinter further teaches further comprising an energy source mounted to the circuit board, wherein the energy source charges using the power signal to provide a temporary source of power for the electrical circuit (Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, switching the power connection point form first power supply port to second power supply port [i.e. temporary power]).
As to claim 20, Warren and Vinter teaches the apparatus of claim 17, 
Warren further teaches wherein: the penetration detection layer is fixed with respect to the enclosure; and the flexible connector communicates a signal carrying the electrical response from the penetration detection layer to the electrical circuit (Warren: pas 0032, 0033, when a processor connected to the sensor circuitry detects an intrusion or tampering event, triggers one of the countermeasures, such as memory erasure).
As to claim 21, Warren and Vinter teaches the apparatus of claim 16, 
Warren further teaches wherein the penetration detection layer comprises at least one metal layer comprising a penetration detection trace (Warren; pars 0006, 0052, barrier layer containing a metal line).
As to claim 22, Warren and Vinter teaches the apparatus of claim 16, 
(Warren: pas 0020, 033, 0025, 0040-0041; Fig 1, a sensitive die which has sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt; a wire bond [i.e. flexible gap] connecting the sensitive die to a base substrate); .
As to claim 23, Warren and Vinter teaches the apparatus of claim 22, 
Warren further teaches wherein the substrate is a base card and the circuit board is a daughter card (Warren: pas 0020, 0031, 0033; Fig 1, a circuit package including a substrate. A wire bond connecting the sensitive die [i.e. daughter card] to a base substrate [i.e. base card]).
As to claim 24, Warren and Vinter teaches the apparatus of claim 22, 
Warren and Vinter further teaches wherein the penetration detection layer comprises one or more metal traces disposed on the substrate (Warren; pars 0006, 0052, barrier layer containing a metal line).
As to claim 27, Warren and Vinter teaches the apparatus of claim 24, 
Warren and Vinter further teaches wherein the penetration detection layer provides the electrical response in response to at least one of the one or more metal traces being broken during the physical penetration attack (Warren: pas 0020, 033, 0025, 0040-0041; Fig 1, a sensitive die which has sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt; a wire bond [i.e. flexible gap] connecting the sensitive die to a base substrate).
As to claim 28, Warren teaches an apparatus (Warren: pas 0006, 0020, 0044; Fig 1, a circuit package including substrate for implementing a method for tamper proofing structures and protecting sensitive circuit component and data) comprising:
a first substrate (Warren: pas 0020, 0025; Fig 1, a sensitive die [e.g. first substrate] which has sensitive circuitry fabricated upon the die);
an integrated circuit mounted to the first substrate key (Warren: pas 0025, 00040-0041; sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt. The die comprising memory which contains sensitive data [i.e. a key]); 
a base substrate (Warren: pas 0020, 0031, 0033; Fig 1, a circuit package including a substrate. A wire bond connecting the sensitive die to a base substrate); and
a flexible mounting to suspend the first substrate over the base substrate (Warren: pas 0020, 0033; Fig 1, a wire bond [i.e. flexible mounting] connecting the sensitive die to the base substrate) and,
wherein the integrated circuit is configured to detect the physical penetration attack and take corrective action in response to the penetration attack (Warren: pas 0030-0033, 0040-0041when a processor connected to the sensor circuitry detects an intrusion, triggers one of the countermeasures, such as memory erasure).

However, in an analogous art, Vinter teaches to allow the first substrate to move toward or away from the base substrate (Vinter: pars 0022, 0038, 0057; Fig 1, a circuit arrangement with a mechanical switch/gate mechanism to connect/disconnect the power supply port [i.e. moving] during an attack time) in response to the first substrate being subjected to a physical force directed toward or away from the base substrate during a physical penetration attack (Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, during an attack time, disconnect the power supply port by a mechanical switch/gate mechanism by switching the power connection point [i.e. moving] form one power supply port to another power supply port based on attack and policy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vinter with the apparatus of Warren for the benefit of providing a user with a means for a movable wire to cutoff the power supply after detection of an attack for an counter measure and running the circuit an alternative or a second power supply (Vinter: pars 0038; 0049; 0050, 0057-0058).
As to claim 29, Warren and Vinter teaches the apparatus of claim 28, 
Warren further teaches wherein the integrated circuit comprises a memory storing a key (Warren: pas 0025, 00040-0041; sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt. The die comprising memory which contains sensitive data).
As to claim 30, Warren and Vinter teaches the apparatus of claim 29, 
Warren further teaches wherein the integrated circuit is configured to erase the key in response to detecting the physical penetration attack (Warren: pas 0032, 0033, when a processor detects an intrusion initiating the countermeasures, such as memory erasure that contained sensitive data [i.e. erasing of the key]).
As to claim 31, Warren and Vinter teaches the apparatus of claim 28, 
Warren further teaches further comprising a potting material to cover the first substrate and the integrated circuit (Warren; pars 0006, 0052, barrier layer containing a metal line).
As to claim 32, Warren and Vinter teaches the apparatus of claim 28, 
Warren further teaches wherein the base substrate comprises a first set of at least one conductive trace forming a first penetration boundary, the first substrate comprises a second set of at least one conductive trace forming a second penetration boundary, and the conductive traces of the first and second sets are electrically coupled to the integrated circuit (Warren; pars 0006, 0052, barrier layer containing a metal line provide protection against x-ray, thermal imaging and any chemical attack).
 As to claim 33, Warren teaches an apparatus (Warren: pas 0006, 0020, 0044; Fig 1, a circuit package including substrate for implementing a method for tamper proofing structures and protecting sensitive circuit component and data) comprising:
(Warren: pas 0020, 0025; Fig 1, a sensitive die [e.g. first substrate] which has sensitive circuitry fabricated upon the die);;
an integrated circuit mounted to the first substrate (Warren: pas 0025, 00040-0041; sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt. The die comprising memory which contains sensitive data);
a second substrate arranged in parallel with the first substrate; and one or more penetration detection traces mounted to the second substrate (Warren: pas 0020, 0031, 0033; Fig 1, a circuit package including a substrate. A wire bond connecting the sensitive die to a base substrate); and 
wherein the integrated circuit receives an electrical response from the one or more penetration detection traces in response to at least one of the one or more penetration detection traces being physically contacted by a tool (Warren: pas 0030-0033, 0040-0041when a processor connected to the sensor circuitry detects an intrusion, triggers one of the countermeasures, such as memory erasure).
Warren does not explicitly teach wherein the first substrate and the second substrate are flexibly coupled to allow the first substrate to move toward or away from the second substrate in response to the first substrate being subjected to a physical force directed toward or away from the second substrate.
However, in an analogous art, Vinter teaches wherein the first substrate and the second substrate are flexibly coupled to allow the first substrate to move toward or away from the second substrate (Vinter: pars 0022, 0033, 0038, 0057; Fig 1, a wire bond [i.e. flexible mounting] connecting the sensitive die to the base substrate. A circuit arrangement with a mechanical switch/gate mechanism to connect/disconnect the power supply port [i.e. moving] during an attack time) in response to the first substrate being subjected to a physical force directed toward or away from the second substrate (Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, during an attack time, disconnect the power supply port by a mechanical switch/gate mechanism by switching the power connection point [i.e. moving] form one power supply port to another power supply port based on attack and policy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vinter with the apparatus of Warren for the benefit of providing a user with a means for a movable wire to cutoff the power supply after detection of an attack for an counter measure and running the circuit an alternative or a second power supply (Vinter: pars 0038; 0049; 0050, 0057-0058).
As to claim 34, Warren and Vinter teaches the apparatus of claim 33, 
Warren further teaches wherein the integrated circuit comprises a memory storing a key (Warren: pas 0025, 00040-0041; sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt. The die comprising memory which contains sensitive data).
As to claim 35, Warren and Vinter teaches the apparatus of claim 34, 
Warren further teaches wherein the integrated circuit is configured to erase the key in response to receiving the electrical response (Warren: pas 0032, 0033, when a processor detects an intrusion initiating the countermeasures, such as memory erasure that contained sensitive data [i.e. erasing of the key])
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al (“Warren,” US 2010/0213590, filed on 08/26/2010), in view of Vinter (“Vinter” US 2015/0189447, filed on 12/30/2013),  and further in view of Benson et al (“Benson” US 2002/20002683, published on 01/03/2003)
As to claim 25, Warren and Vinter teaches the apparatus of claim 24, 
Warren or Vinter does not explicitly teaches wherein the physical penetration attack comprises a punch through attack that reaches the circuit board by punching through the substrate with a tool.
However, in an analogous art, Benson teaches wherein the physical penetration attack comprises a punch through attack that reaches the circuit board by punching through the substrate with a tool (Benson: pars 0007, 0027, 0062-0064, describes securing sensitive data against penetration attack. Where the penetration of the physical package may be brought about through chemicals, drilling [i.e. punching with a tool], separation, etc. In addition, X-rays and other known techniques may allow non-destructive penetration into the physical package).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benson with the apparatus of Warren and Vinter for the benefit of providing a user with a means for a protecting secure chip/circuit from a physical tampering that may include drilling hone with a tool or separating components using physical force (Benson: pars 0007, 0027, 0062-0064).
As to claim 26, Warren, Vinter, and Benson teaches the apparatus of claim 25, 
(Benson: pars 0007, 0027, 0062-0064, describes securing sensitive data against penetration attack. Where the penetration of the physical package may be brought about through chemicals, drilling [i.e. punching with a tool in to circuit board], separation, etc. In addition, X-rays and other known techniques may allow non-destructive penetration into the physical package).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benson with the apparatus of Warren and Vinter for the benefit of providing a user with a means for a protecting secure chip/circuit from a physical tampering that may include drilling hone with a tool or separating components using physical force (Benson: pars 0007, 0027, 0062-0064).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439